Appeal from an amended order of the Supreme Court, Monroe County (Thomas A. Stander, J.), entered July 27, 2005 in a personal injury action. The amended order denied the motion of defendant Michael Mann to set aside the jury verdict and for a new trial.
It is hereby ordered that said appeal be and the same hereby is unanimously dismissed without costs (see Smith v Catholic Med. Ctr. of Brooklyn & Queens, 155 AD2d 435 [1989]; see also CPLR 5501 [a] [1], [2]). Present—Pigott, Jr., PJ., Kehoe, Gorski, Green and Pine, JJ.